                                             Case 5:20-cv-03579-BLF Document 81 Filed 09/07/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        TALECE INC.,                                    Case No. 20-cv-03579-BLF (VKD)
                                                         Plaintiff,
                                   9
                                                                                            ORDER RE AUGUST 26, 2021
                                                  v.                                        DISCOVERY DISPUTE
                                  10

                                  11        ZHENG ZHANG,                                    Re: Dkt. No. 80
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Defendant and third-party plaintiff Zheng Zhang and third-party defendant Lanhai Su ask

                                  15   the Court to resolve their dispute concerning Mr. Zhang’s document requests to Ms. Su. Dkt. No.

                                  16   80. Neither party requests a hearing on the matter, and the Court concludes that the dispute may

                                  17   be resolved without one. Civil L.R. 7-1(b).

                                  18            For the reasons explained below, the Court orders Ms. Su to produce responsive

                                  19   documents sufficient to show representations made on Talece’s behalf regarding its eligibility for

                                  20   a PPP loan, the number of employees Talece had during the relevant time periods, the funds

                                  21   received from any PPP loan obtained, and how the funds were used.

                                  22   I.       BACKGROUND
                                  23            As relevant to this discovery dispute, Mr. Zhang, the former CEO of Talece, Inc., claims

                                  24   that Ms. Su, Talece’s current CFO and CEO, retaliated against him, in part, because Mr. Zhang

                                  25   refused to submit a false application for federal financial assistance on Talece’s behalf, and that

                                  26   Ms. Su breached her fiduciary duty to Talece by submitting fraudulent applications for such

                                  27   assistance and converting funds obtained for Talece’s benefit to her own personal use. See Dkt.

                                  28   No. 67 ¶¶ 28-32, 38, 54-60, 66-69, 72-75. Ms. Su has moved to dismiss these claims, and her
                                             Case 5:20-cv-03579-BLF Document 81 Filed 09/07/21 Page 2 of 4




                                   1   motion will be heard on November 4, 2021. Dkt. No. 72.

                                   2           Mr. Zhang served discovery seeking documents relating to Talece’s successful applications

                                   3   for federal Paycheck Protection Program (“PPP”) loans and the use Talece made of the funds it

                                   4   received. Dkt. No. 80 at 3-4, Ex. A. Ms. Su objects to producing documents responsive to these

                                   5   requests. See id., Exs. B, D.

                                   6   II.     DISCUSSION
                                   7           A party may obtain discovery of any matter that is relevant to a claim or defense and that is

                                   8   “proportional to the needs of case, considering the importance of the issues at stake in the action,

                                   9   the amount in controversy, the parties’ relative access to relevant information, the parties’

                                  10   resources, the importance of the discovery in resolving the issues, and whether the burden or

                                  11   expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

                                  12           Mr. Zhang argues that the documents responsive to his Requests for Production Nos. 11-22
Northern District of California
 United States District Court




                                  13   are relevant to at least two of his claims against Ms. Su: retaliation and breach of fiduciary duty.

                                  14   Dkt. No. 80 at 6. Ms. Su objects to this discovery on the ground it is not relevant to any claim or

                                  15   defense, it is unduly burdensome, and Mr. Zhang has no standing to sue for breach of fiduciary

                                  16   duty. Id.at 6-7. The Court addresses each of these objections.

                                  17           First, with respect to the last objection, Ms. Su has raised lack of standing as a basis for her

                                  18   motion to dismiss Mr. Zhang’s breach of fiduciary duty and conversion claims. Dkt. No. 72 at 6-

                                  19   8. However, discovery has not been stayed pending resolution of that motion, and Ms. Su may not

                                  20   resist discovery by arguing the merits of her standing arguments or the pendency of the motion.

                                  21           Second, there can be no dispute that Mr. Zhang’s third-party complaint includes

                                  22   allegations regarding his refusal to submit a false application for federal financial assistance and

                                  23   Ms. Su’s subsequent application for such assistance and misuse of the funds obtained. Whether or

                                  24   not these allegations are true, the discovery Mr. Zhang seeks is relevant to his claims against Ms.

                                  25   Su as pled.

                                  26           Third, Ms. Su’s objection that the requested discovery is burdensome is twofold. She

                                  27   argues that the document requests are overbroad and that they implicate “private” information of

                                  28   Talece and its employees. The Court has considered Mr. Zhang’s document requests and finds
                                                                                          2
                                              Case 5:20-cv-03579-BLF Document 81 Filed 09/07/21 Page 3 of 4




                                   1   that they are overbroad, in that they seek all documents “relating to” the referenced subject matter

                                   2   without meaningful limitation. This scope of discovery is not proportionate to the needs of the

                                   3   case, which (for purposes of this dispute) is limited to evidence relevant to Mr. Zhang’s retaliation

                                   4   and breach of fiduciary duty claims. Accordingly, the Court concludes that Mr. Zhang’s discovery

                                   5   should be limited to documents sufficient to show representations made on Talece’s behalf

                                   6   regarding its eligibility for a PPP loan, the number of employees Talece had during the relevant

                                   7   time periods, the funds received from any PPP loan obtained, and how the funds were used. If the

                                   8   discovery is limited in this fashion, no private information of any individual employee need be

                                   9   disclosed. Any documents that contain information confidential to Talece and/or Ms. Su may be

                                  10   protected from improper use and disclosure by means of a protective order.

                                  11   III.     CONCLUSION
                                  12            Ms. Su’s obligation to produce documents responsive to Mr. Zhang’s Requests for
Northern District of California
 United States District Court




                                  13   Production Nos. 11-22 is limited as follows:

                                  14            1. Documents sufficient to show representations made on Talece’s behalf regarding its

                                  15               eligibility for a PPP loan, including the loan application made in or about April 2020

                                  16               and the loan application made in or about January 2021.

                                  17            2. Documents sufficient to show the number of employees on Talece’s payroll for each

                                  18               pay period between January 1 and April 31, 2020.

                                  19            3. Documents sufficient to show the number of employees on Talece’s payroll for each

                                  20               pay period between May 1 and December 31, 2020.

                                  21            4. Documents sufficient to show the funds received from any PPP loan obtained on

                                  22               Talece’s behalf.

                                  23            5. Documents sufficient to show how the funds received from any PPP loan obtained on

                                  24               Talece’s behalf were used.

                                  25            If Ms. Su believes in good faith that any of the foregoing documents are confidential to

                                  26   Talece, she may produce them to Mr. Zhang on an outside counsel’s eyes only basis pending the

                                  27

                                  28
                                                                                         3
                                           Case 5:20-cv-03579-BLF Document 81 Filed 09/07/21 Page 4 of 4




                                   1   parties’ submission of a stipulated proposed protective order for the Court’s approval.1 Ms. Su

                                   2   must produce responsive documents by October 5, 2021.

                                   3          IT IS SO ORDERED.

                                   4   Dated: September 7, 2021

                                   5

                                   6
                                                                                                    VIRGINIA K. DEMARCHI
                                   7                                                                United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       1
                                  27    If the parties cannot agree on the terms of a proposed protective order, they shall submit their
                                       disagreements and respective proposed orders to the Court for consideration, pursuant to the
                                  28   discovery dispute resolution procedures set forth in Judge DeMarchi’s Standing Order for Civil
                                       Cases.
                                                                                         4
